NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 9, 2016*
                              Decided November 10, 2016

                                        Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 16-1876

TIMOTHY L. HOELLER,                               Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Eastern District of
                                                  Wisconsin.
      v.
                                                  No. 15-C-1553
SOCIAL SECURITY ADMINISTRATION,
     Defendant-Appellee.                          C.N. Clevert, Jr.,
                                                  Judge.



                                      ORDER

       Timothy Hoeller seeks documents from the Social Security Administration under
the Freedom of Information Act (FOIA), 5 U.S.C. § 552, but the district court dismissed
this suit because Hoeller failed to exhaust his administrative remedies before suing.
Hoeller filed a post-judgment motion to reconsider, arguing that after he filed suit he
had exhausted, but the district court denied that motion. Hoeller timely appealed only

      * We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-1876                                                                           Page 2

the denial of his post-judgment motion, and so we limited his appeal to that decision.
Because the district court did not abuse its discretion in denying that motion, we affirm.

       Hoeller mailed a request to the Social Security Administration on December 29,
2015, seeking documents related to an order to garnish his disability benefits to pay his
child-support obligations. Rather than wait for a response, Hoeller filed this suit for
those documents the same day. The district court dismissed the suit two days later,
concluding that Hoeller had not exhausted his administrative remedies. It reasoned that
an agency has 20 days to respond after receiving a FOIA request and the
Administration likely had not even received Hoeller’s request, much less had time to
respond, when Hoeller filed this suit.

        More than 28 days after judgment, Hoeller moved for reconsideration. He
argued that he had yet to receive a reply from the Administration to his FOIA request,
and now that more than 20 days had elapsed since he mailed it, he had exhausted. The
district court denied Hoeller’s motion because, despite the absence of a reply, the fact
remained that Hoeller had failed to exhaust at the time that he had filed suit.

       On appeal Hoeller repeats that he has exhausted his remedies because, by the
time he filed his motion to reopen the judgment, the Administration’s time to respond
had elapsed. A request to reopen made more than 28 days after judgment, like
Hoeller’s, requires a showing of exceptional circumstances. FED. R. CIV. P. 60; Gonzalez v.
Crosby, 545 U.S. 524, 535 (2005); Banks v. Chi. Bd. of Educ., 750 F.3d 663, 668 (7th Cir.
2014). The district court did not abuse its discretion in concluding that Hoeller has not
made that demanding showing. See Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 953
(7th Cir. 2013).

        Exhaustion of administrative remedies is a prerequisite to filing a FOIA suit;
exhaustion cannot be satisfied during an already-filed suit. See Scherer v. Balkema,
840 F.2d 437, 443 (7th Cir. 1988) (affirming dismissal for failure to state a claim where
appellant failed to exhaust remedies under FOIA before filing suit). As courts have
explained in analogous contexts, exhaustion must be completed before initiating suit in
order to realize the goal of allowing administrative remedies to relieve the burden of
litigation on the courts. See Porter v. Nussle, 534 U.S. 516, 524 (2002) (requiring prisoners
to exhaust administrative remedies, as required by the Prison Litigation Reform Act,
before filing suit); McNeil v. United States, 508 U.S. 106, 111–13 (1993) (holding that the
Federal Tort Claims Act requires full administrative exhaustion before filing suit, not
before substantial progress was made in the suit).
No. 16-1876                                                                       Page 3

       Hoeller did not exhaust before he sued, and so the district court properly refused
to reopen his case.

                                                                            AFFIRMED.